NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2892-19

MICHAEL WILLIAMS, JOSEPH
GRAFFAGNINO, and DAVE
REEDINGER,

          Plaintiffs-Appellants,

v.

THE COUNTY OF MIDDLESEX
NEW JERSEY, THE COUNTY OF
MIDDLESEX NEW JERSEY
DEPARTMENT OF CORRECTIONS,
EDMOND C. CICCHI, individually
and in his capacity as the former
WARDEN OF THE COUNTY OF
MIDDLESEX NEW JERSEY
DEPARTMENT OF CORRECTIONS,

          Defendants,

and

CFG HEALTH SYSTEMS, LLC,

          Defendant-Respondent.


                   Argued June 9, 2021 – Decided July 28, 2021
            Before Judges Alvarez and Sumners.

            On appeal from the Superior Court of New Jersey, Law
            Division, Middlesex County, Docket No. L-11416-14.

            Matthew A. Peluso argued the cause for appellants.

            Mary J. Pedersen argued the cause for respondent
            (Wisler Pearlstine, LLP, attorneys; Mary J. Pedersen
            and Benjamin A. Andersen, on the brief).

PER CURIAM

      Plaintiffs Michael Williams, Joseph Graffagnino, and Dave Reedinger

were corrections officers at the Middlesex County Adult Correctional Facility.

In 2015, the count alleging misconduct by defendant CFG Health Systems, LLC

(CFG)—one count of a multi-count complaint—was dismissed with prejudice.

We dismiss the appeal of that order because we conclude that the filing was

untimely.

      CFG provided health care to correctional facility inmates during the

relevant time period. On December 7, 2012, a prisoner suffering complications

from diabetes began fighting with another inmate. Plaintiffs contend that as a

result of attempting to address the situation, they were physically and

emotionally injured, and suffered employment consequences, including

disciplinary charges. Plaintiffs' complaint against CFG alleged that, but for



                                                                        A-2892-19
                                      2
CFG's negligent medical treatment of the prisoner, the incident would not have

occurred.

       CFG filed a motion to dismiss with prejudice the causes of action asserted

against them.    Among other reasons, they raised the defense of statutory

immunity pursuant to N.J.S.A. 2A:62A-16(b), which shields medical providers

from liability for violent acts committed by their patients. On April 24, 2015,

the court dismissed the count against CFG with prejudice, despite plaintiffs'

opposition. CFG's request for oral argument was ignored. No statement of

reasons accompanied the order.

       Plaintiffs immediately sought to file an interlocutory appeal. The request

was denied July 16, 2015. The litigation continued against the other named

defendants: Middlesex County, New Jersey Department of Corrections (DOC),

and Edmond C. Cicchi, individually and in his capacity as the former Warden.

       On September 10, 2018, the matter was settled and dismissed by another

judge as to all parties. He signed a preprinted form order, as did counsel. The

form stated that the matter had been settled and dismissed after being scheduled

for trial.




                                                                           A-2892-19
                                        3
        Apparently embroiled in a dispute regarding the language, or the

implementation of the agreement, 1 the non-CFG defendants filed an application

to enforce the settlement. Plaintiffs cross-moved to reinstate the litigation.

        On March 15, 2019, the judge heard argument and denied reinstatement.

The judge said, with reference to the non-CFG defendants who participated in

the September 10, 2018 proceeding, "[t]here was no doubt we were dismissing

all the claims, all of plaintiff[s'] claims." The motion to enforce the settlement

was carried pending resolution of the dispute regarding language in the

settlement documentation.

        On January 24, 2020, the court filed an order stating, "[i]f not already

done, the [s]ettlement [a]greement attached hereto as Exhibit 'A' is the final

settlement in this case and shall be executed by all [d]efendants within five . . .

days of this [o]rder." On March 24, 2020, plaintiffs filed their notice of appeal

concerning the April 24, 2015 order dismissing CFG. CFG thereafter filed a

motion to dismiss the appeal as untimely, which was denied on June 18, 2020.

        Now on appeal, plaintiffs raise the following points:

              POINT I

              PLAINTIFFS HAVE BEEN PREJUDICED IN THEIR
              APPEAL TO THIS COURT AND IN THE [TRIAL

1
    No specific information is included in the record.
                                                                             A-2892-19
                                         4
COURT PROCEEDINGS] BY THE [TRIAL]
COURT’S FAILURE TO ALLOW AND CONDUCT
ORAL    ARGUMENT    ON   RESPONDENT’S
DISPOSITIVE MOTION.

POINT II

PLAINTIFFS HAVE BEEN PREJUDICED IN THEIR
APPEAL TO THIS COURT AND IN THE [TRIAL
COURT PROCEEDINGS] BY THE [TRIAL]
COURT'S FAILURE TO PROVIDE ANY FINDINGS
OF FACT OR LEGAL REASONS FOR ITS
DISPOSITIVE ORDER OF DISMISSAL AS
REQUIRED BY [RULE] 1:7-4(a) AND [RULE] 1:6-
2(f).

POINT III

THE [TRIAL] COURT ERRED WHEN IT FAILED
TO APPLY THE LIBERAL AND MINIMAL
"NOTICE-PLEADING"   REQUIREMENTS    OF
[RULE] 4:5-7 TO PLAINTIFFS’ AMENDED
COMPLAINT WHEN DECIDING RESPONDENT'S
MOTION TO DISMISS ON THE PLEADINGS
ALONE AND PRIOR TO ANY DISCOVERY.

POINT IV

PLAINTIFFS CLEARLY [PLED] A LEGALLY AND
FACTUALLY        SUFFICIENT  CLAIM   OF
NEGLIGENCE AGAINST CFG AND FAIRLY
APPRISED      RESPONDENT    UNDER   THE
MINIMAL[] NOTICE-PLEADING REQUIREMENTS
OF [RULE] 4:5-7.

POINT V



                                              A-2892-19
                     5
THE [TRIAL] COURT ERRED WHEN IT
DISMISSED PLAINTIFFS' AMENDED SECOND
COUNT AGAINST CFG WITH PREJUDICE AT THE
INITIAL PLEADING STAGE UNDER THE STRICT
STANDARD AND HIGH BURDEN OF [RULE] 4:6-
2(e).

POINT VI

THE [TRIAL] COURT ERRED WHEN IT
DISMISSED PLAINTIFFS’ CLAIMS AGAINST CFG
WITH PREJUDICE ON THE INITIAL PLEADING
ALONE, AND WITHOUT ALLOWING PLAINTIFFS
TO OBTAIN ANY DISCOVERY FROM CFG
REGARDING         INFORMATION        AND
DOCUMENTATION          RELEVANT       TO
PLAINTIFF[S'] CLAIMS, BUT SOLELY IN CFG'S
POSSESSION AND UNDER ITS CONTROL.

POINT VII

SINCE CFG RELIED ON ALLEGATIONS OUTSIDE
OF PLAINTIFFS' AMENDED COMPLAINT IN
SUPPORT OF ITS MOTION TO DISMISS UNDER
[RULE]    4:6-2([e]),  THAT  MOTION    WAS
AUTOMATICALLY         CONVERTED   INTO   A
MOTION FOR SUMMARY JUDGMENT UNDER
[RULE] 4:46 AND ITS APPLICABLE STANDARDS.

POINT VIII

CFG    RELIED   ON    NUMEROUS    FALSE,
SPECULATIVE AND UNSUPPORTED FACTUAL
ALLEGATIONS, AND MISREPRESENTATIONS OF
LAW, IN SUPPORT OF ITS MOTION TO DISMISS
THAT SHOULD NOT HAVE BEEN CONSIDERED
BY THE [TRIAL] COURT AND SHOULD NOT BE
CONSIDERED BY THIS COURT.

                                             A-2892-19
                    6
      Plaintiffs' eight points of error focus solely on the 2015 dismissal with

prejudice. Since we conclude the time within which to file the appeal has long

since passed, we do not reach any of them.

      Rule 2:4-1(a) requires appeals from final judgments to be filed within

forty-five days. As we have previously said, in order "[f]or a judgment to be

final and therefore appealable as of right, it 'must dispose of all claims against

all parties.'" Smith v. Jersey Cent. Power & Light Co., 421 N.J. Super. 374, 383

(App. Div. 2011).

      Jersey Central is enlightening, as it illuminates the distinction between a

judgment that appears final on its face, but is not appealable of right, and the

contrary situation here, where the judgment, although leaving the details to be

resolved between contentious parties, left nothing for decision by the court. Id.

at 383-84. There, final judgment was entered on May 9, 2008. Id. at 383.

Plaintiffs did not file their appeal until February 6, 2009. Ibid. We concluded

that the appealable "final judgment was not entered until January 16, 2009, when

the court entered an order memorializing its rulings regarding plaintiffs'

entitlement to taxed costs." Ibid. The taxed costs—$50,000—were a significant

issue left open for adjudication.    Ibid.   It was a disputed issue ultimately

determined by the trial court. Ibid. The award was opposed by the defendant,

                                                                            A-2892-19
                                        7
and it was uncontroverted that the dispute required resolution by a judge. Ibid.

Had the plaintiffs attempted to appeal before the resolution of taxed costs, it

would have been dismissed as interlocutory. Id. at 384.

      In this case, the dispute that delayed the filing of the final paperwork

against the non-CFG defendants had to do with either the manner in which

payment was to be made, or the language of the releases. These details did not

require court intervention other than to enforce the settlement. As the judge

observed during the March 15, 2019 hearing on the motion to enforce settlement

and cross-motion to reinstate the complaint:

                 . . . [W]e have a settled case. There is no doubt
            in my mind that the record in this case supports . . . a
            meeting of the minds and that there was a settlement.
            ...

                   . . . There's no way this settlement is getting set
            aside based on these arguments because this was a
            settled case. There was no doubt we were dismissing
            all the claims, all of plaintiff[s'] claims. . . .

                   But whether or not -- the fact that you are having
            difficulty finalizing these two paragraphs is not, from
            my perspective, at least not in any order that I'm going
            to order, [a] basis to reset this matter, rescind the
            settlement, and put this back on the trial calendar. This
            case is settled. There was no doubt in anybody's mind
            at the time we conducted those negotiations on the day
            in question[,] and based on even a cursory summary of
            the terms that we put on the record[,] that this case was
            settled and everybody was agreeing to dismiss all

                                                                          A-2892-19
                                        8
            claims that anybody had asserted against anybody else
            in the case.

                  So, now, we have to figure out what we're doing.
            So one way or the other, either you're either going to
            work this out together[,] or I'm going to issue an order
            and either I'll set the language[,] or I'm going to compel
            the parties to sign one version or the other.

      Plaintiffs themselves believed the matter had been dismissed with

finality—otherwise no motion to reinstate would have been filed. That the

parties could not reach an agreement about form language is a very different

matter than having a significant issue left unresolved that required a ruling by

the court like in Jersey Central.

      When, on January 24, 2020, the court finalized the settlement, the order

stated, "[i]f not already done, the settlement agreement attached hereto as

Exhibit 'A' is the final settlement in this case and shall be executed by all

[d]efendants within five . . . days of this order." That made utterly clear that the

dispute related to details, not substance. The court was called upon to intervene

solely for enforcement, not a decision on the merits. Thus, the matter was settled

September 10, 2018. Plaintiffs' appeal should have been filed within forty-five

days of that date.

      Plaintiffs further contend that our prior order of June 18, 2020 refusing to

dismiss the appeal is dispositive.      We disagree.     Although the order was

                                                                              A-2892-19
                                         9
generated as a result of the non-CFG defendants' motion to dismiss the appeal

as untimely, no explanation is given in the supplemental section. But the

abbreviated process on a motion is significantly different from the decisional

process on the merits after a matter is fully briefed. We now have the benefit of

oral argument by counsel and substantial briefing. The facts and law have been

fully illuminated.

      On September 10, 2018, the matter was reported settled while scheduled

for trial and dismissed with prejudice. Had plaintiffs filed their appeal within

forty-five days of that date, the appeal would have been treated as an appeal

from a comprehensive, final disposition. Therefore, we now dismiss the appeal

as having been untimely filed.

      The appeal is dismissed.




                                                                           A-2892-19
                                      10